Per Curiam:
While the power of the court to require the furnishing of the information sought for in this proceeding is undoubted, still such power should be exercised only in a proper ease and one which appeals to the discretion of the court. The present case is not such an one, and it sufficiently appears that the information desired should not be furnished to the petitioner. The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Clarke, P. J., Dowling, Merrell, McAvoy and Martin, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.